                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

VICTOR BERNARD PERKINS ,

              Plaintiff,

      V.                               : Civil Action No. 19-491-RGA

PROCTOR AND GAMBLE COMPANY,
et al. ,

              Defendants.


Victor Bernard Perkins, FMC Rochester, Rochester, Minnesota, Pro Se Plaintiff.



                              MEMORANDUM OPINION




October    (5',
              2019
Wilmington , Delaware
                                      INTRODUCTION

       Plaintiff Victor Bernard Perkins, an inmate at FMC Rochester in Rochester,

Minnesota, filed this action pursuant to the Consumer Product Safety Act ("CPSA"), 15

U.S.C. § 2051 to§ 2083 . (D .I. 1). He appears prose and has been granted leave to

proceed in forma pauperis. (D.I. 7). The Court proceeds to review and screen the

matter pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       BACKGROUND

       Plaintiff alleges that he suffered physical injuries from the "use of dangerous and

harmful pharmaceutical products" of Defendants Proctor and Gamble Company and

AstraZeneca Manufacturing Co. (D .I. 1 at 2) . Plaintiff alleges that he suffered two

massive heart attacks using the Prilosec proton pump inhibitor. (Id. at 3) . Plaintiff

alleges that several years ago the Food and Drug Administration found the product to

be the leading cause of heart attacks , heart failure , strokes , kidney failure , diabetes, and

severe diarrhea and paralysis in thousands of people of color. (Id.) . Plaintiff also refers

to Defendants' Protonix products. (Id. at 4) .

       Plaintiff raises his claims under the CPSA. (Id. at 1). He also seems to attempt

to raise a products liability claim and a claim for violations of his constitutional rights.

(Id. at 1, 6) . Plaintiff seeks ten million dollars in compensatory damages as well as

punitive damages. (Id.) .

                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to



                                               1
state a claim upon which relief may be granted , or seeks monetary relief from a

defendant who is immune from such relief. " Ball v. Famiglio , 726 F.3d 448 , 452 (3d Cir.

2013) ; see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224 , 229 (3d

Cir. 2008).

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke , 490 U.S . at 327-28 ; Wilson v. Rackmi/1, 878 F.2d 772 , 774 (3d Cir. 1989).

       The legal standard for dismissing a compla int for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir. 1999). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must grant

Plaintiff leave to amend his complaint unless amendment would be inequitable or futile .

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) .

       Plaintiff proceeds prose and , therefore , his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89 , 94 (2007) .

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable



                                               2
to the plaintiff, a court concludes that those allegations "could not raise a claim of

entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) . "Though

'detailed factual allegations' are not required , a complaint must do more than simply

provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action ."' Davis v. Abington Mem'I Hosp., 765 F.3d 236 , 241 (3d Cir. 2014) (quoting

Twombly, 550 U.S. at 555). In addition , a plaintiff must plead facts sufficient to show

that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10

(2014). A complaint may not be dismissed , however, for imperfect statements of the

legal theory supporting the claim asserted. See id. at 10.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim ; (2) identify allegations

that are merely conclusions are therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780 , 787 (3d Cir.

2016) ; Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) . Deciding

whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.

                                       DISCUSSION

       Consumer Products Safety Act. Plaintiff asserts that Defendants violated the

CSPA. The Act, 15 U.S.C. § 2053 , et seq. imposes on manufacturers, distributors and

retailers of consumer products a duty to inform the Consumer Products Liability

Commission ("Commission ") of any product that "creates an unreasonable risk of

serious injury or death ." 15 U.S.C. § 2064(b)(3). While the CPSA authorizes private



                                              3
civil suits for damages, the private right of action is limited to knowing or willful

"violation[s] of a consumer product safety rule , or any other rule or order issued by the

Commission ." 15 U.S.C. § 2072(a) . Accordingly , the plain language of the statute

restricts the private right of action to violations of Commission rules or orders. See

Cook v. Purdue Pharma , 2008 WL 1957858, at * 3 (E.D . Va . May 2, 2008). There are

no allegations to suggest that Plaintiff sues Defendants on the basis of their knowing or

willful violation of a Commission rule or order. In addition , a manufacturer, distributor or

retailer's failure to disclose product defects as required by 15 U.S.C. § 2064 does not

give rise to a private cause of action under 15 U.S.C . § 2072 to any person who alleges

that he was injured by reason of such failure to report. See Morris v. Coleco Indus., 587

F. Supp . 8, 9 (E .D. Va . 1984).

       Accordingly, Plaintiff fails to state a claim under the CPSA and , to the extent that

was his intent, the cla im will be dismissed . The CPSA claims lack an arguable basis in

law or in fact and will be dismissed as frivolous pursuant to 28 U.S.C . § 1915(e)(2)(B)(i).

       Products Liability. Plaintiff also seems to attempt to ra ise a products liability

claim . The claims are time-barred under Delaware law since Delaware's two-year

statute of limitations, 10 Del. C. § 8119 , applies to products liability claims. See Brown

v. E.I. duPont de Nemours & Co., 820 A.2d 362 (Del. 2003) . The statute of limitations is

an affirmative defense that generally must be raised by the defendant, and it is waived if

not properly raised . See Benak ex rel. Alliance Premier Growth Fund v. Alliance Capital

Mgmt. L.P. , 435 F.3d 396 , 400 n.14 (3d Cir. 2006); Fassett v. Delta Kappa Epsilon, 807

F.2d 1150, 1167 (3d Cir. 1986). "Although the statute of limitations is an affirmative

defense, sua sponte dismissal is appropriate when 'the defense is obvious from the face



                                               4
of the complaint and no further factual record is required to be developed. "' Davis v.

Gauby, 408 F. App'x 524 , 526 (3d Cir. 2010) (quoting Fogle v. Pierson , 435 F.3d 1252 ,

1258 (10th Cir. 2006)) . Accordingly a court may dism iss a time-barred complaint sua

sponte under 28 U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff alleges that suffered two heart attacks in 2015 after he used the Prilosec

proton pump inhibitor. Plaintiff filed his complaint on March 6, 2019. Hence, it is

evident from the face of the Complaint that the product liability claims , to the extent he

attempts to raise them , are barred by the two year limitations period .

       Because Plaintiff's allegations are time-barred the Court will dismiss them

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Constitutional Claims . Plaintiff also alleges violations of his right to due

process under the Fifth and Fourteenth Amendments . To state a cause of action under

42 U.S.C. § 1983 - the statutory provision that provides for civil actions when alleging a

violation of constitutional rights - a plaintiff must allege facts sufficient to indicate that he

was deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of

state law. See West v. Atkins, 487 U.S. 42 (1988).

       To qualify as "state action ," the challenged conduct "must be caused by the

exercise of some right or privilege created by the State or by a rule of conduct imposed

by the State or by a person for whom the State is responsible" and the "party charged

with [such conduct] must be a person who may fairly be said to be a state actor." Lugar

v. Edmonson Oil Co. , 457 U.S. 922 , 937 (1982).       In addition , for private parties , like

Defendants, to be held liable under§ 1983, a plaintiff must allege facts sufficient to



                                               5
show that the private party engaged in a conspiracy with state actors to deprive him of

his constitutional rights. See Dennis v. Sparks, 449 U.S. 24 (1980); Adickess v. Kress &

Co., 398 U.S. 144, 152 (1970) .

       The Complaint does not meet the pleading requisites to state a claim under

§ 1983. There are no allegations that Defendants are state actors or that they engaged

in a conspiracy with state actors to deprive him of rights protected by the Constitution.

The claim fails and will be dismissed pursuant to 28 U.S.C . § 1915(e)(2)(B)(ii).

       Motion for Reconsideration. On May 3, 2019 , the Court denied Plaintiff's motion

for default.   (See D.I. 9)   Plaintiff moves for reconsideration on the grounds that he

properly served Defendants. (D.I. 10).

       The purpose of a motion for reconsideration is to "correct manifest errors of law

or fact or to present newly discovered evidence ." Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669 , 677 (3d Cir. 1999). "A proper Rule 59(e) motion . ..

must rely on one of three grounds : (1) an intervening change in controlling law; (2) the

availability of new evidence ; or (3) the need to correct clear error of law or prevent

manifest injustice ." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) .

       The Court has reviewed the filings and its Order that denied Plaintiff's motion for

default. In doing so, the Court finds that Plaintiff has failed to demonstrate any of the

grounds necessary to warrant a reconsideration of the Court's May 3, 2019 Order.

Moreover, as discussed above , Plaintiff has failed to allege any cognizable claims .

Therefore, the motion for reconsideration will be denied . (D .I. 10).




                                              6
                                       CONCLUSION

       For the above reasons , the Court will : (1) deny Plaintiff's motion for

reconsideration (0 .1. 10); and (2) dismiss the Complaint as legally frivolous and for

failure to state claims upon which relief may be granted pursuant 28 U.S.C .

§ 1915(e)(2)(B)(i) and (ii) . The Court finds amendment futile for the CPSA claim . For

the product liability and constitutional claims , while it seems unlikely Plaintiff can amend

his complaint to state a claim , I will give him the opportunity to do so.

       An appropriate Order will be entered .




                                               7
